DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over O’Leary (US 2011/0023216) and further in view of Wilson et al. (US 6,023,789)

	With reference to claims 1 and 7, O’Leary discloses an undergarment (200), comprising: 
a body portion having a front portion, a back portion and a crotch portion positioned between the front portion and back portion wherein the crotch portion has a first end and a second end (see annotated figure 18B below); 
a channel (202) extending between a first end and a second end of the crotch portion [0137]; and 
a tubular member (162) positioned in the channel of the crotch portion of the body portion of the undergarment as set forth in [0137] and as shown in figure 18B. 
The difference between O’Leary and claim 1 is the explicit recitation that the first and second ends of the channel are partially, substantially v-shaped. 
Wilson et al. (hereinafter “Wilson”) teaches an analogous undergarment including a crotch portion including a channel with v-shaped ends as set forth in col. 4, lines 36-37.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the open-ended pouch of O’Leary with the partial, 
Additionally, it is noted that Wilson seeks to provide a pouch that is shaped to retain an insert as set forth in col. 5, lines 5-6.
As such, the change in size and/or shape of the pouch of O’Leary would have been considered to be within the level of ordinary skill in the art in order to help retain the insert as taught by Wilson. 
[AltContent: textbox (crotch portion)][AltContent: textbox (back portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (front portion)][AltContent: arrow]
    PNG
    media_image1.png
    649
    794
    media_image1.png
    Greyscale


As to claim 2, O’Leary discloses an undergarment wherein the crotch portion has an outer surface and an inner surface such that the channel is formed on the inner surface of the crotch portion as shown in figure 18B where the dotted line of the crotch portion represents the inner crotch side where the pouch is formed. 
	With reference to claim 6, O’Leary teaches the invention substantially as claimed as set forth in the rejection of claim 1.
	The difference between O’Leary and claim 6 is the explicit recitation that the first and second ends of the channel narrow toward each other such that the tubular member is movably held in a portion of the channel.
Wilson teaches an analogous undergarment including a crotch portion including a channel with v-shaped ends as set forth in col. 4, lines 36-37.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the open-ended pouch of O’Leary with ends that narrow toward each other, such as an a v-shape, as taught by Wilson in order to help regulate discharge and/or to improve comfort of the article as taught by Wilson in col. 4, lines 36-41.


Regarding claim 10, O’Leary discloses an undergarment wherein the tubular member is constructed of a flexible material as set forth in [0133]. 
	Response to Arguments
Applicant's arguments filed November 25, 2021 have been fully considered but they are not persuasive. 
Initially, the applicant’s arguments with respect to claims 3-5 and 9 are considered moot because these claims have been cancelled by applicant.
Applicant’s arguments with respect to claims 1-2, 6-8 and 10have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the v-shaped channel of Wilson may be used to regulate other materials besides flatulence, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781